Title: To Thomas Jefferson from John Reich, 15 February 1805
From: Reich, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia February 15th. 1805.
                  
                  The necessitous circumstances, wherein I find myself placed induce me to trouble your Excellency with this representation, because I am convinced Your Excellency will thereby perceive, that I might be of some use to the United States.    The present engraver to the Mint is a very old and—a very rich man—: Should he get sick; or what is worse, die; it would not be found easy to find another and more particularly a good engraver; and most certainly the affairs of the mint would experience; if not a dangerous, at least an hurtful impediment and delay in their progress—It would appear very vain in me, if I were to extol my own performances and the knowledge which I have acquired in this business; but this I can nevertheless always prove, that by my style of executing the dyes of the mint, the coin of the Un States would have a more beautiful and more tasty appearance, and by their regularity the machinery would be much less strained and of course not so much injured; and at the same time, many other materials and a great deal of trouble and labour might be saved annually; and moreover the States would be much better secured against false coining, because a piece which unites character, taste and the nicest lines, is not easily counterfit.
                  I therefore think it a duty incumbent on me, to make this representation to Your Excellency; because I should be loath to leave these States; because if I had not preferred to live in these States, I might have obtained the place of chief engraver in my native country, the dominions of the King of Prussia.
                  I have lived here in poverty for four years and an half, in hopes to obtain a sustenance and to render myself useful to the United States and I should be very sorry, if I had neglected the opportunity of being appointed in the Royal Prussian dominions for nothing. But nevertheless I flatter myself yet, that my expectations will soon be realized, if Your Excellency as an intelligent judge and great patron of the fine Arts and Sciences will only lookupon this representation as a sign of my loyalty and readiness to make myself useful.
                  I beg leave to tender You the homage of my unbounded veneration—and to subscribe myself
                  Sir Your Excellency’s most obedient and most humble Servant
                  
                     Jn. Reich. 
                     No. 17t. South Fourth Street.
                  
               